        Case 1:20-cv-00268-BLW Document 17 Filed 06/29/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  RECLAIM IDAHO, a political action
  committee, and LUKE MAYVILLE,                Case No. 1:20-cv-00268-BLW

        Plaintiffs,                            ORDER DENYING MOTION TO
                                               STAY
         v.

  BRADLEY LITTLE, in his official
  capacity as the Governor of Idaho, and
  LAWERENCE DENNEY, in his
  official capacity as Idaho’s Secretary
  of State,

        Defendants.


      On June 23, 2020, the Court heard oral argument on Plaintiffs’ Expedited

Motion for Preliminary Injunction. Dkt. 2. At the close of arguments, the Court

orally granted the motion. A written order was subsequently filed to set forth the

facts, circumstances, and legal framework the Court considered in conducting its

analysis of the motion and in fashioning relief. Dkt. 14.

      In its oral pronouncement and written order, the Court applied the test set

out by the Ninth Circuit in Angle v. Miller, to conclude that the State’s refusal, in

the face of a global pandemic, to extend the statutory deadline and permit online

ORDER DENYING MOTION TO STAY – 1
        Case 1:20-cv-00268-BLW Document 17 Filed 06/29/20 Page 2 of 4




solicitation and gathering of signatures to have a citizen’s initiative placed on the

2020 ballot amounts to an unconstitutional burden on the Plaintiffs’ First

Amendment rights. See 673 F.3d 1122, 1132 (9th Cir. 2012). Based on that

determination, the Court concluded that Plaintiff had established it is likely to

succeed on the merits, it will suffer irreparable harm in the absence of preliminary

relief, the balance of the equities tips in its favor, and an injunction is in the

interests of the public.

      The Court acknowledged in its decision that the issue of an appropriate

remedy was challenging. Ultimately, however, the Court concluded that the State

could either certify the signatures already gathered are sufficient to have the

initiative placed on the 2020 ballot, or could allow Reclaim Idaho an additional 48-

days to gather signatures through online solicitation and submission. The Court’s

order gave the State until Friday, June 26, 2020 to choose between the two

alternative remedies.

      The State declined the Court’s invitation and, instead, filed a Notice and

Motion to Stay Pursuant to F.R.C.P. 62(d) and F.R.A.P. 8. Dkt. 16. The State’s

motion challenges the Court’s decision, and requests that the Court stay the effect

of its decision pending an appeal.

      Unless the Court orders otherwise, “an interlocutory or final judgment in an

action for an injunction” is not stayed after being entered, even if an appeal is



ORDER DENYING MOTION TO STAY – 2
        Case 1:20-cv-00268-BLW Document 17 Filed 06/29/20 Page 3 of 4




taken. Fed. R. Civ. P. 62(c)(1). Federal Rule of Civil Procedure 62(d) governs

injunctions pending an appeal. The rule provides that, “[w]hile an appeal is

pending from an interlocutory order or final judgment that grants or refuses to

modify an injunction” the Court may “suspend, modify, restore, or grant an

injunction” on “terms that secure the opposing party’s rights.” Fed. R. Civ. P.

62(d). Thus, Rule 62(d) affords the Court discretion when a party requests a stay of

an injunction pending appeal.

      A stay pending appeal overlaps with the function of a preliminary

injunction—each prevents “some action before the legality of that action has been

conclusively determined.” Nken v. Holder, 556 U.S. 418, 428-29 (2009). “A stay is

an ‘intrusion into the ordinary processes of administration and judicial review.’”

Id. at 427 (citing Virginia Petroleum Jobbers Assn. v. FPC, 259 F.2d 921, 925

(C.A.D.C.1958) (per curium). Accordingly, a stay pending resolution on appeal “is

not a matter of right, even if irreparable injury might otherwise result to the

appellant.” Virginian R. Co. v. United States, 272 U.S. 658 (1926).

      Here, the Court will exercise its discretion to deny the State’s motion.

Simply put, staying the effect of the Court’s decision will deny the Plaintiffs an

effective remedy. There is a narrow window of opportunity to provide Reclaim

Idaho and the State the time necessary to establish the process and protocol for

gathering signatures on-line and then provide Recall Idaho with the requested 48-



ORDER DENYING MOTION TO STAY – 3
        Case 1:20-cv-00268-BLW Document 17 Filed 06/29/20 Page 4 of 4




days to complete the on-line solicitation and gathering of signatures. Granting a

stay of the Court’s decision would effectively prevent Reclaim Idaho from having

its initiative placed on the 2020 general ballot, and thereby deny it the remedy

required by the First Amendment.

                                      ORDER

      IT IS ORDERED that:

      1.     Defendants’ Notice And Motion To Stay Pursuant To F.R.C.P. 62(D)

      and F.R.A.P. 8 (Dkt. 16) is DENIED.



                                              DATED: June 29, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




ORDER DENYING MOTION TO STAY – 4
